NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 ANTHONY DEAN JACKSON, Petitioner.

                         No. 1 CA-CR 16-0489 PRPC
                              FILED 9-19-2017


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 1995-008205
               The Honorable Margaret R. Mahoney, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Anthony Dean Jackson, Los Angeles, California
Petitioner



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.
                            STATE v. JACKSON
                            Decision of the Court

W I N T H R O P, Judge:

¶1            Anthony Dean Jackson petitions this court for review of the
dismissal of his petition for post-conviction relief (“PCR”). We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2            A jury found Jackson guilty of kidnapping and sexual abuse,
but acquitted him on four counts of sexual assault. The trial court sentenced
Jackson to concurrent terms of 9.25 years’ imprisonment for the kidnapping
conviction and 2.25 years’ imprisonment for the sexual abuse conviction.
This court affirmed his convictions and sentences in State v. Jackson, 1 CA-
CR 96-0420 (Ariz. App. Jan. 15, 1998) (mem. decision).

¶3            In this, his eleventh PCR, Jackson claimed he is entitled to
relief under Arizona Rule of Criminal Procedure (“Rule”) 32.1(f), ineffective
assistance of counsel, unconstitutional search and seizure, and a violation
of his right to represent himself under Faretta v. California, 422 U.S. 806
(1975). The superior court summarily dismissed his PCR.

¶4             Jackson filed his petition for review, first claiming a violation
of the Civil Rights Act of 1964, and second, requesting a re-sentencing and
monetary remuneration. He also briefly references his Faretta claim in the
petition. The first two issues were not presented to the superior court.
Issues not presented to the superior court may not be presented in the
petition for review. See Ariz. R. Crim. P. 32.9(c)(1)(ii); State v. Wagstaff, 161
Ariz. 66, 71, 775 P.2d 1130, 1135 (App. 1988), approved as modified, 164 Ariz.
485, 794 P.2d 118 (1990); State v. Ramirez, 126 Ariz. 464, 468, 616 P.2d 924,
928 (App. 1980). We decline to review Jackson’s new claims presented here.

¶5             Rule 32.9 requires a petitioner to indicate the issues “decided
by the trial court which the defendant wishes to present to the appellate
court for review” and “[t]he facts material to a consideration of the issues
presented for review.” Ariz. R. Crim. P. 32.9(c)(1)(ii)-(iii). Additionally, a
petitioner is not to simply “incorporate any document by reference.” Ariz.
R. Crim. P. 32.9(c)(1)(iv). Jackson simply attaches his PCR to the petition
for review. By not addressing his Rule 32.1(f), ineffective assistance of
counsel, and search and seizure claims in his petition for review, he has
waived review. “Failure to raise any issue that could be raised in the
petition or the cross-petition for review shall constitute waiver of appellate
review of that issue.” Ariz. R. Crim. P. 32.9(c)(1).




                                       2
                           STATE v. JACKSON
                           Decision of the Court

¶6            Most of the remainder of his pleading is simply a rehash of
the evidence, and an unhelpful diatribe against the victim and the courts,
and is not a serious attempt to produce a colorable claim.

¶7            Finally, as the superior court noted, Jackson’s Faretta claim is
untimely under Rule 32.4(a) and successive. The superior court correctly
noted a dismissal of this same claim in 2010. Jackson raised it again in 2012,
and it was rejected a second time. The claim is therefore precluded under
Rule 32.2(a)(2).

¶8            Accordingly, although we grant review, we deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3